NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




            Unite States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted May 27, 2009
                                Decided June 24, 2009

                                         Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2388

UNITED STATES OF AMERICA,                          Appeal from the United States
     Plaintiff‐Appellee,                           District Court for the Northern 
                                                   District of Illinois, Eastern 
       v.                                          Division

JAMES R. SKRZYPEK & JANICE                         Nos. 97 CR 516‐2 & 97 CR 516‐3
M. SKRZYPEK,
      Defendants‐Appellants.                       James B. Moran, Judge



                                        ORDER

       A jury convicted husband and wife James and Janice Skrzypek on 159 counts
of a superseding indictment that included charges of racketeering, 18 U.S.C. §
1962(c), conspiracy to defraud the United States, id. § 371, mail and wire fraud, id. §§
1341, 1343, and bribery of a public official, id. § 201.  We affirmed the Skrzypeks’
convictions in an unpublished order on March 22, 2007, United States v. Skrzypek,
Nos., 05‐2055 & 05‐2056, 219 Fed. Appx. 577 (Mar. 22, 2007), but remanded for
resentencing “for the limited purpose of allowing the district court to set a payment
No. 08‐2388                                                                      Page 2


schedule for restitution,”  id. at 579.  On remand, the district court imposed new
sentences for both defendants that included a repayment schedule for restitution,
namely, 10% of their net monthly income to commence after incarceration.  

         The Skrzypeks now appeal, but their appointed counsel has moved to
withdraw because he is unable to discern any meritorious issues for appeal.  See
Anders v. California, 386 U.S. 738 (1967).  The Skrzypeks have responded to our
invitation under Circuit Rule 51(b) to comment on counsel’s submission.  We limit
our review to those issues identified in counsel’s brief and the Skrzypeks’ response
to it.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        The background facts are described more fully in our earlier order.  See
Skrzypek, 219 Fed. Appx. at 577‐78.  As relevant here, the Skrzypeks owned several
companies that offered armed guards on a contract basis to the Chicago Housing
Authority.  Through their companies, the Skrzypeks defrauded the CHA of over $1.1
million by charging for guards that they never hired.  The CHA was not the only
victim.  They also underpaid several insurance companies by $2.3 million and
defrauded the United States government of approximately $2.5 million by failing to
pay taxes owed.  In addition to 90 months’ imprisonment apiece, the district court
sentenced them to jointly pay roughly $3.5 million in restitution, despite the fact that
they had virtually no remaining assets by the time of sentencing.  After their
sentencing but before their appeal, we decided United States v. Day, 418 F.3d 746 (7th
Cir. 2005), which holds that district courts must set a payment schedule for
restitution when a defendant lacks the resources to make immediate payment, id. at
761.  Based on our holding in Day, we remanded the Skrzypeks’ appeal for the
limited purpose of allowing the district court to set a payment schedule.  Skrzypek,
219 Fed. Appx. at 579.    

        In his Anders submission, counsel concludes that on appeal the Skrzypeks are
limited to raising issues arising from the remand and their resentencings.  Counsel
correctly discounts other potential arguments because anything that the Skrzypeks
could have raised on direct appeal, but did not, is now waived.  See United States v.
Parker, 101 F.3d 527, 528 (7th Cir. 1996).  That leaves only challenges arising out of
the correction of the sentence ordered by this court in the Skrzypeks’ first appeal. 
We directed the district court in that appeal to impose a restitution schedule, which
it did at resentencings for both James and Janice Skrzypek.  As counsel notes, there is
nothing unreasonable about the district court’s imposition of a restitution schedule
of 10% of the Skrzypeks’ net income commencing upon their release.  Thus, we agree
No. 08‐2388                                                                      Page 3


with counsel that any challenge to their sentences or the restitution schedule would
be frivolous. 

        In their response to counsel’s Anders brief, the Skrzypeks first contend that
their current appointed counsel is ineffective.  But this claim is better raised in a
collateral proceeding where the Skrzypeks may develop a record regarding their
counsel’s conduct.  See, e.g., United States v. Recendiz, 557 F.3d 511, 531‐32 (7th Cir.
2009).  The Skrzypeks next contend that because the district court’s original
restitution order failed to include a payment schedule it was “deficient on its face.” 
They assert that this deficiency opened the door on remand for them to challenge not
only the payment schedule, but the restitution order itself and the accompanying
term of imprisonment.  This argument would be frivolous.  The Skrzypeks are not
entitled to a second bite at sentencing through the “accident of remand.”  See Parker,
101 F.3d at 528.

       For the foregoing reasons we GRANT counsel’s Anders motion and DISMISS
the appeal.